DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180317163 A1), hereafter L1, in view of Bhatia (US 20200059976 A1), hereafter B1.
Regarding Claim 1, L1 discloses the below limitation:	transmitting a first message comprising a first registration request from a remote unit (L1 Fig 3A step S302 Network Slice Select Request),	receiving a second message comprising a list of networks configured for use by the remote unit, wherein the second message is received in response to transmitting the first message (Fig 3A step S303 Network Slice Select Response); and	transmitting a third message comprising a second registration request from the remote unit (Fig 3A step S305 Registration Accept),

    PNG
    media_image1.png
    808
    1150
    media_image1.png
    Greyscale

L1 does not disclose the below limitation:	wherein the first message comprises a discovery indication indicating that the remote unit is attempting to discover a network configured for use by the remote unit;	wherein the second registration request comprises an indication of a network selected from the list of networks configured for use by the remote unit.
B1 does disclose the below limitation:	wherein the first message comprises a discovery indication indicating that the remote unit is attempting to discover a network configured for use by the remote unit (B1 Par 72 5G network 120 is configured to support IoT device discovery capabilities for the IoT device 110);	wherein the second registration request comprises an indication of a network (Par 56 5G SDN controller 125 selects a 5G mobile gateway for the IoT device 110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the overall methods of transmitting a registration request and network selection, as disclosed in L1, with specific support for IoT discovery and selection of an IoT-supporting gateway, as disclose in B1. While the instant claim does not specifically limit itself to IoT devices, it is examiner’s understanding that this invention is largely directed to an IoT device. Examiner has included references to IoT devices to further prosecution, and not because they are necessary to make a rejection of the claim as written. While L1 describes the basic outline of the instant invention (compare the above Fig 3A to instant Fig 4), it is vague when it comes to specific elements of IoT registration. B1 is closer to the instant invention in regards to IoT device discovery and network selection. An IoT network may have a large number of connected devices, and automated registration procedures such as the ones disclosed herein lowers network load when devices are attempting to connect. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, L1 and B1 disclose the limitations of Claim 1.
L1 further discloses the below limitation:	further comprising determining a set of available mobile networks (L1 Par 227 UE is capable of distinguishing between available network slices and unavailable network slices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned method with determining available networks to transmit to the IoT device, as disclosed in L1. When there are multiple networks available in the same area, the system may need to check whether these networks have the available bandwidth and capability of handling the IoT device attempting to connect. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, L1 and B1 disclose the limitations of Claim 2.
L1 does not disclose the below limitation:	further comprising determining a first mobile network of the set of available mobile networks based on information indicating that the first mobile network supports internet-of-things device registration.
B1 does disclose the below limitation:	further comprising determining a first mobile network of the set of available mobile networks based on information indicating that the first mobile network supports internet-of-things device registration (B1 Par 76 5G network 120 supports registration of other IoT-related devices and entities).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned method with ensuring that a selected network supports IOT devices, as disclosed in B1. As 5G moves towards vertically sliced networks, it becomes important to ensure that a potential network supports the kind of functionality requested. Therefore, it would have L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, L1 and B1 disclose the limitations of Claim 1.
L1 further discloses the below limitation:	wherein the list of networks configured for use by the remote unit comprises networks for which the remote unit has a subscription to (L1 Par 165 NSSF 320 may transmit a query to a UDM to acquire subscribed NSSAI available for the UE 300).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned method with requesting subscriber information from a network when attempting to configure a connection, as disclosed in L1. Network may maintain a database of subscribers to assist in establishing connections, and so a query to ask about such a database may make registration more efficient. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, L1 and B1 disclose the limitations of Claim 1.
L1 does not disclose the below limitation:	wherein the remote unit comprises an internet-of-things device out of a set of internet-of-things devices.
B1 does disclose the below limitation:	wherein the remote unit comprises an internet-of-things device out of a set of internet-of-things devices (B1 Fig 1 IoT Device 110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned B1. As mentioned above, it is examiner’s understanding that this invention is directed towards IoT device registration. Applicant may consider moving this claim up into the independent claim to better reflect the invention. IoT devices may have specific network requirements, and they would get particular value from utilizing the instant registration methods to establish connection to an appropriate network. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, L1 discloses the below limitation:	a transmitter that transmits a first message comprising a first registration request from the apparatus (L1 Fig 3A step S302; Fig 3D transceiver 3011)	a receiver that receives a second message comprising a list of networks configured for use by the apparatus, wherein the second message is received in response to transmitting the first message (Fig 3A step S303; Fig 3D transceiver 3011);	wherein the transmitter transmits a third message comprising a second registration request from the apparatus (Fig 3A step S305),
L1 does not disclose the below limitation:	wherein the first message comprises a discovery indication indicating that the apparatus is attempting to discover a network configured for use by the apparatus; and	wherein the second registration request comprises an indication of a network selected from the list of networks configured for use by the apparatus.
B1 does disclose the below limitation:	wherein the first message comprises a discovery indication indicating that the (B1 Par 72 5G network 120 is configured to support IoT device discovery capabilities for the IoT device 110); and	wherein the second registration request comprises an indication of a network selected from the list of networks configured for use by the apparatus (Par 56 5G SDN controller 125 selects a 5G mobile gateway for the IoT device 110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the overall methods of transmitting a registration request and network selection, as disclosed in L1, with specific support for IoT discovery and selection of an IoT-supporting gateway, as disclose in B1. While L1 describes the basic outline of the instant invention (compare the above Fig 3A to instant Fig 4), it is vague when it comes to specific elements of IoT registration. B1 is closer to the instant invention in regards to IoT device discovery and network selection. An IoT network may have a large number of connected devices, and automated registration procedures such as the ones disclosed herein lowers network load when devices are attempting to connect. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, L1 and B1 disclose the limitations of Claim 8.
L1 further discloses the below limitation:	further comprising a processor that determines a set of available mobile networks (L1 Fig 3D controller 3012; Par 167 NSSF 320 determines whether requested NSSAI is available for the UE 300).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned apparatus with requesting information on networks available for connection as disclosed in L1. Where there are multiple overlapping networks and/or vertical slices, it is important to distinguish between the networks and determine which networks the UE are able to effectively connect to. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, L1 and B1 disclose the limitations of Claim 9.
L1 does not disclose the below limitation:	wherein the processor determines a first mobile network of the set of available mobile networks based on information indicating that the first mobile network supports internet-of-things device registration.
B1 does disclose the below limitation:	wherein the processor determines a first mobile network of the set of available mobile networks based on information indicating that the first mobile network supports internet-of-things device registration (B1 Par 76 5G network 120 supports registration of other IoT-related devices and entities).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned apparatus with ensuring that a selected network supports IOT devices, as disclosed in B1. As 5G moves towards vertically sliced networks, it becomes important to ensure that a potential network supports the kind of functionality requested. Therefore, it would L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, L1 and B1 disclose the limitations of Claim 10.
L1 further discloses the below limitation:	wherein the transmitter transmits the first message to the first mobile network of the set of available mobile networks (L1 Par 14 transmitting a first message including at least one network slice selection assistance information (NSSAI) request by a terminal to a network slice function (NSSF)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned apparatus with transmitting the first message to the set of networks, as disclosed in L1. The first message is the initial attempts to begin registration, and so sending it to the networks allows the device attempting to register to receive feedback from the networks. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, L1 and B1 disclose the limitations of Claim 11.
L1 further discloses the below limitation:	the second mobile network is determined based on the list of networks (L1 Fig 3A).
L1 does not disclose the below limitation:	wherein the transmitter transmits the third message to a second mobile network of the set of available mobile networks,
(B1 Par 112 second remote endpoint also joins the flow session in order to receive data of the IoT device (see Fig 5)),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned apparatus with determining a second mobile network as disclosed in L1 and B1. While L1 doesn’t explicitly state the selection of a second network, it does detail determining a network from the list of networks previously supplied. B1 includes usage of a second remote endpoint (i.e. network) that can communicate with the instant IoT device. IoT devices may support connection to multiple networks for the sake of redundancy or some specialized networking requirement, and the instant methods include the ability to effectuate connection to this second network. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, L1 discloses the below limitation:	receiving a first message comprising a registration request transmitted from a remote unit (L1 Fig 3A step S302),	determining a list of networks configured for use by the remote unit (Par 167 NSSF 320 determines whether requested NSSAI is available for the UE 300); and	transmitting a second message comprising the list of networks configured for use by the remote unit, wherein the second message is transmitted in response to receiving the first message (Fig 3A step S303).
not disclose the below limitation:	wherein the first message comprises a discovery indication indicating that the remote unit is attempting to discover a network configured for use by the remote unit;
B1 does disclose the below limitation:	wherein the first message comprises a discovery indication indicating that the remote unit is attempting to discover a network configured for use by the remote unit (B1 Par 72 5G network 120 is configured to support IoT device discovery capabilities for the IoT device 110);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the registration request and subsequent transmitting of available networks, as disclosed in L1, with the specific discovery indication request of an IoT device as disclosed in B1. While the instant claim does not specifically limit itself to IoT devices, it is examiner’s understanding that this invention is largely directed to an IoT device. Examiner has included references to IoT devices to further prosecution, and not because they are necessary to make a rejection of the claim as written. While L1 describes the basic outline of the instant invention (compare the above Fig 3A to instant Fig 4), it is vague when it comes to specific elements of IoT registration. B1 is closer to the instant invention in regards to IoT device discovery and network selection. An IoT network may have a large number of connected devices, and automated registration procedures such as the ones disclosed herein lowers network load when devices are attempting to connect. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, L1 and B1 disclose the limitations of Claim 13.
L1 does not disclose the below limitation:	wherein the registration request comprises an internet-of-things initial registration request.
B1 does disclose the below limitation:	wherein the registration request comprises an internet-of-things initial registration request (B1 Par 76 5G network 120 supports registration of other IoT-related devices and entities).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned method with ensuring that a selected network supports IOT devices, as disclosed in B1. As 5G moves towards vertically sliced networks, it becomes important to ensure that a potential network supports the kind of functionality requested. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, L1 and B1 disclose the limitations of Claim 13.
L1 does not disclose the below limitation:	wherein the remote unit comprises an internet-of-things device out of a set of internet-of-things devices.
B1 does disclose the below limitation:	wherein the remote unit comprises an internet-of-things device out of a set of internet-of-things devices (B1 Fig 1 IoT Device 110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned method with having the remote unit be an IoT device as disclosed in B1. As mentioned above, it is examiner’s understanding that this invention is directed towards IoT device registration. Applicant may consider moving this claim up into the independent claim to better reflect the invention. IoT devices may have specific network requirements, and they would get particular value from utilizing the instant registration methods to establish connection to an appropriate network. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, L1 discloses the below limitation:	a receiver that receives a first message comprising a registration request transmitted from a remote unit (L1 Fig 3A step S302; 3E transceiver 3021),	a processor that determines a list of networks configured for use by the remote unit (Fig 3E controller 3022; Par 167 NSSF 320 determines whether requested NSSAI is available for the UE 300); and	a transmitter that transmits a second message comprising the list of networks configured for use by the remote unit, wherein the second message is transmitted in response to receiving the first message (Fig 3A step S303; Fig 3E transceiver 3021).
L1 does not disclose the below limitation:	wherein the first message comprises a discovery indication indicating that the remote unit is attempting to discover a network configured for use by the remote unit;
B1 does disclose the below limitation:	wherein the first message comprises a discovery indication indicating that the (B1 Par 72 5G network 120 is configured to support IoT device discovery capabilities for the IoT device 110);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the registration request and subsequent transmitting of available networks, as disclosed in L1, with the specific discovery indication request of an IoT device as disclosed in B1. While the instant claim does not specifically limit itself to IoT devices, it is examiner’s understanding that this invention is largely directed to an IoT device. Examiner has included references to IoT devices to further prosecution, and not because they are necessary to make a rejection of the claim as written. While L1 describes the basic outline of the instant invention (compare the above Fig 3A to instant Fig 4), it is vague when it comes to specific elements of IoT registration. B1 is closer to the instant invention in regards to IoT device discovery and network selection. An IoT network may have a large number of connected devices, and automated registration procedures such as the ones disclosed herein lowers network load when devices are attempting to connect. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, L1 and B1 disclose the limitations of Claim 18.
L1 further discloses the below limitation:	the transmitter transmitting a request to a database for the list of networks configured for use by the remote unit, and the database comprises a correlation between the remote unit and the list of networks (L1 Par 106 Home Subscriber Server (HSS) database storing UE subscriber information; Par 115 SCEF 240 sends the request to an HSS 230 (see also Par 71 of B1)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned apparatus with sending a request to a database storing a list of relations between devices and the networks (i.e. HSS) as disclosed in L1. Before going through registration process, it is more efficient to check whether the device connecting to the network already has credentials stored at the network. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, L1 and B1 disclose the limitations of Claim 19.
L1 further discloses the below limitation:	the receiver receiving a response to the request from the database, and the response comprises the list of networks configured for use by the remote unit (L1 Par 115 HSS 230 sends configuration information to the MME 220 when the UE connects to the MME 220).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and B1, to combine the aforementioned apparatus with receiving a response from the network database (i.e. HSS) indicating networks configured for the remote unit as disclosed in L1. An HSS can indicate what networks a device is subscribed to when requested. Therefore, it would have been obvious to combine L1 and B1.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of B1 and further in view of Carrott (US 20190295074 A1), hereafter C1.
Regarding Claim 5, L1 and B1 disclose the limitations of Claim 1.
L1 and B1 do not disclose the below limitation:	wherein the first message and the third message each comprise an encryption key corresponding to the remote unit, and the encryption key is used to encrypt data transmitted to the remote unit.
C1 does disclose the below limitation:	wherein the first message and the third message each comprise an encryption key corresponding to the remote unit, and the encryption key is used to encrypt data transmitted to the remote unit (C1 Par 9 IoT device generates an encryption key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, B1 and C1, to combine the aforementioned apparatus with usage of an encryption key as disclosed in C1. Using an encryption key increases security of the communication. Therefore, it would have been obvious to combine L1, B1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, L1 and B1 disclose the limitations of Claim 1.
L1 and B1 do not disclose the below limitation:	wherein the second message comprises an encryption key corresponding to a network device, and the encryption key is used to encrypt data transmitted to the network device.
(C1 Par 9 registration server generates an encryption key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, B1 and C1, to combine the aforementioned apparatus with usage of an encryption key as disclosed in C1. Using an encryption key increases security of the communication. Therefore, it would have been obvious to combine L1, B1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, L1 and B1 disclose the limitations of Claim 13.
L1 and B1 do not disclose the below limitation:	wherein the first message comprises an encryption key corresponding to the remote unit.
C1 does disclose the below limitation:	wherein the first message comprises an encryption key corresponding to the remote unit (C1 Par 9 IoT device generates an encryption key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, B1 and C1, to combine the aforementioned apparatus with usage of an encryption key as disclosed in C1. Using an encryption key increases security of the communication. Therefore, it would have been obvious to combine L1, B1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, L1 and B1 disclose the limitations of Claim 13.
L1 and B1 do not disclose the below limitation:	wherein the second message comprises an encryption key corresponding to a network device.
C1 does disclose the below limitation:	wherein the second message comprises an encryption key corresponding to a network device (C1 Par 9 registration server generates an encryption key).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, B1 and C1, to combine the aforementioned apparatus with usage of an encryption key as disclosed in C1. Using an encryption key increases security of the communication. Therefore, it would have been obvious to combine L1, B1 and C1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412           

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412